Exhibit 10.2

 

FIRST AMENDED AND RESTATED ADMINISTRATION AGREEMENT BETWEEN
GREENBACKER RENEWABLE ENERGY COMPANY LLC,
GREENBACKER RENEWABLE ENERGY CORPORATION
AND
GREENBACKER ADMINISTRATION LLC

 

THIS FIRST AMENDED AND RESTATED ADVISORY AGREEMENT ("Agreement") is made as of
November 15, 2020, by and between Greenbacker Renewable Energy Company LLC, a
Delaware limited liability company ("GREC LLC"), Greenbacker Renewable Energy
Corporation, a Maryland corporation (the "Operating Corp.") (collectively the
“Company”), and Greenbacker Administration, LLC, a Delaware limited liability
company (the "Administrator").

 

WHEREAS, GREC LLC is an externally managed energy company that acquires and
manages income-generating renewable energy and energy efficiency and sustainable
development projects and other energy-related businesses (collectively, the
"Energy Assets") as well as finances the construction and/or operation of the
Energy Assets;

 

WHEREAS, the Company desires to retain the Administrator to provide certain
administrative services to the Company in the manner and on the terms
hereinafter set forth; and

 

WHEREAS, the Administrator is willing to provide such administrative services to
the Company on the terms and conditions hereafter set forth.

 

NOW. THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:

 

1. Duties of the Administrator

 

(a) Appointment of Administrator. The Company hereby appoints the Administrator
to act as administrator of the Company, and to furnish, or arrange for others to
furnish, the administrative services and personnel described below, subject to
review by and the overall control of the board of directors of the Company (the
"Board of Directors"), for the period and on the terms and conditions set forth
in this Agreement. The Administrator hereby accepts such appointment and agrees
during such period to render, or arrange for the rendering of, such services and
to assume the obligations herein set forth subject to the reimbursement of costs
and expenses provided for below. The Administrator and such others shall for all
purposes herein be deemed to be independent contractors and shall, unless
otherwise expressly provided or authorized herein, have no authority to act for
or represent the Company in any way or otherwise be deemed agents of the
Company.

 

(b) Services. The Administrator shall perform (or oversee, or arrange for, the
performance of) the administrative services as more fully described in Exhibit A
necessary for the operation of the Company. Without limiting the generality of
the foregoing. the Administrator shall provide the Company with clerical,
bookkeeping and record keeping services and such other services as the
Administrator, subject to review by the Board of Directors of the Company, shall
from time to time determine to be necessary or useful to perform its obligations
under this Agreement. The Administrator shall also, on behalf of the Company,
conduct relations with custodians, depositories, transfer agents, dividend
disbursing agents, other member servicing agents, accountants, tax accountants,
attorneys, underwriters, brokers and dealers, corporate fiduciaries, insurers.
banks and such other persons in any such other capacity deemed to be necessary
or desirable. The Administrator shall make reports to the Board of Directors of
its performance of obligations hereunder and furnish advice and recommendations
with respect to such other aspects of the business and affairs of the Company as
it shall determine to be desirable. The Administrator shall be responsible as
set forth herein for the financial and other records that the Company is
required to maintain and shall prepare reports to members. In addition, the
Administrator will assist the Company in overseeing the preparation and filing
of the Company's tax returns, and the printing and dissemination of reports to
members of the Company, and generally overseeing the payment of the Company's
expenses and the performance of administrative and professional services
rendered to the Company by others.

 



 

 

 

2. Records

 

The Administrator agrees to maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the Administrator
hereunder and will maintain and keep such books, accounts and other records in
accordance with its duties as set forth herein. The Administrator agrees that
all records which it maintains for the Company shall at all times remain the
property of the Company, shall be readily accessible during normal business
hours, and shall be promptly surrendered upon the termination of this Agreement
or otherwise on written request. Records shall be surrendered in usable
machine-readable form. The Administrator shall have the right to retain copies
of such records subject to observance of its confidentiality obligations under
this Agreement.

 

3. Confidentiality

 

The parties hereto agree that each shall treat confidentially the terms and
conditions of this Agreement and all information provided by each party to the
other regarding its business and operations. All confidential information
provided by a party hereto, including nonpublic personal information pursuant to
Regulation S-P of the Securities Exchange Act of 1934, as amended, shall be used
by any other party hereto solely for the purpose of rendering services pursuant
to this Agreement and, except as may be required in carrying out this Agreement,
shall not be disclosed to any third party, without the prior consent of such
providing party. The foregoing shall not be applicable to any information that
is publicly available when provided or thereafter becomes publicly available
other than through a breach of this Agreement, or that is required to be
disclosed by any regulatory authority, any authority or legal counsel of the
parties hereto, by judicial or administrative process or otherwise by applicable
law or regulation.

 

4. Compensation; Allocation of Costs and Expenses

 

In full consideration of the provision of the services of the Administrator, the
Company shall reimburse the Administrator for the costs and expenses incurred by
the Administrator in performing its obligations and providing personnel and
facilities hereunder in an amount based upon the Company's allocable portion
(subject to review and approval of the Board of Directors) as more fully
described in Exhibit A. The Company will bear all costs and expenses that are
incurred in its operation, administration and transactions and not specifically
assumed by the Company's advisor (the "Advisor"), pursuant to that certain Third
Amended and Restated Advisory Agreement, dated as of September 1, 2020 by and
between the Company and the Advisor. Costs and expenses to be borne by the
Company include, but are not limited to: organization and offering expenses;
expenses incurred by the Advisor payable to third parties, including agents,
consultants or other advisors in monitoring financial and legal affairs for the
Company and in providing administrative services, monitoring the Company's
investments and performing due diligence on its prospective Energy Assets or
otherwise relating to, or associated with, evaluating and making investments;
interest payable on debt, if any, incurred to finance the Company's investments
and expenses related to unsuccessful Energy Asset acquisition efforts; expenses
related to offerings, sales and purchases of GREC LLC's shares of limited
liability company interests and other securities; base management fees payable
under the Advisory Agreement; administration fees, if any, payable under this
Agreement; fees payable to third parties, including agents, consultants or other
advisors, relating to, or associated with, evaluating and making investments,
including costs associated with meeting potential financial sponsors; transfer
agent, dividend agent and custodial fees and expenses; federal and state
registration fees; all costs of registration and listing GREC LLC's shares of
limited liability company interests on any securities exchange; federal, state
and local taxes; independent directors' fees and expenses; costs of preparing
and filing reports or other documents required by the Securities and Exchange
Commission and other regulators; costs of any reports, proxy statements or other
notices to members, including printing costs; costs associated with individual
or groups of members; the Company's allocable portion of the fidelity bond,
directors and officers/errors and omissions liability insurance, and any other
insurance premiums; direct costs and expenses of administration, including
printing, mailing, telephone, copying, secretarial and other staff, independent
auditors and outside legal costs; and all other expenses incurred by the Company
or the Administrator in connection with administering the Company's business,
including payments under this Agreement based upon the Company's allocable
portion (subject to review and approval of the Board of Directors) of the
Administrator's overhead in performing its obligations under this Agreement. To
the extent the Administrator outsources any of its functions, the Company will
pay the fees associated with such functions on a direct basis without profit to
the Administrator.

 



 

 

 

5. Limitation of Liability of the Administrator; Indemnification

 

The Administrator (and its officers, managers, partners, agents. employees,
controlling persons. members, and any other person or entity affiliated with the
Administrator, including without limitation its sole member) shall not be liable
to the Company for any action taken or omitted to be taken by the Administrator
in connection with the performance of any of its duties or obligations under
this Agreement or otherwise as administrator for the Company, and the Company
shall indemnify, defend and protect the Administrator (and its officers,
managers, partners, agents, employees, controlling persons, members, and any
other person or entity affiliated with the Administrator, including without
limitation the Advisor, each of whom shall be deemed a third party beneficiary
hereof) (collectively, the "Indemnified Parties") and hold them harmless from
and against all damages, liabilities, costs and expenses (including reasonable
attorneys' fees and amounts reasonably paid in settlement) incurred by the
Indemnified Parties in or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or suit by
or in the right of the Company or its security holders) arising out of or
otherwise based upon the performance of any of the Administrator's duties or
obligations under this Agreement or otherwise as administrator for the Company.
Notwithstanding the preceding sentence of this Section 5 to the contrary,
nothing contained herein shall protect or be deemed to protect the Indemnified
Parties against or entitle or be deemed to entitle the Indemnified Parties to
indemnification in respect of, any liability to the Company or its security
holders to which the Indemnified Parties would otherwise be subject by reason of
willful misfeasance, bad faith or negligence in the performance of the
Administrator's duties or by reason of the reckless disregard of the
Administrator's duties and obligations under this Agreement .

 

6. Activities of the Administrator

 

The services of the Administrator to the Company are not to be deemed to be
exclusive and the Administrator and each affiliate is free to render services to
others, so long as its services to the Company hereunder are not impaired
thereby and nothing in this Agreement shall limit or restrict the right of any
director, officer, manager, employee, partner or member of the Administrator to
engage in any other business or to devote his or her time and attention in part
to any other business, whether of a similar or dissimilar nature, or to receive
any fees or compensation in connection therewith. It is understood that
directors, officers, employees and members of the Company are or may become
interested in the Administrator and its affiliates, as directors, officers,
members, managers. employees, partners, stockholders or otherwise, and that the
Administrator and directors, officers. members, managers, employees, partners
and stockholders of the Administrator and its affiliates are or may become
similarly interested in the Company as members or otherwise. The Administrator
assumes no responsibility under this Agreement other than to render the services
set forth herein.

 

7. Duration and Termination of this Agreement

 

(a) This Agreement shall become effective as of the date hereof, and shall
remain in force with respect to the Company for one year and thereafter shall
continue automatically for successive one-year periods, provided that such
continuance is specifically approved at least annually by the vote of the Board
of Directors.

 

(b) The Agreement may be terminated at any time, without the payment of any
penalty. by the Company, or by the Administrator, upon 60 days' written notice
to the other party. This Agreement may not be assigned by a party without the
consent of the other party.

 

(c) The Administrator shall be entitled to any amounts owed under Section 4
through the date of termination or expiration.

 

8. Amendments of this Agreement

 

This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties.

 

9. Governing Law; Dispute Resolution

 

This Agreement shall be construed in accordance with the laws of the State of
New York.

 

10. Entire Agreement

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

  GREENBACKER RENEWABLE ENERGY COMPANY LLC       By:     Name: Charles Wheeler  
Title: Chief Executive Officer       GREENBACKER ADMINISTRATION LLC       By:
                                     Name: Richard C. Butt   Title: Chief
Financial Officer       GREENBACKER RENEWABLE ENERGY CORPORATION       By:
          Name: Richard C. Butt  

Title:  Chief Financial Officer

 

 

 

  

EXHIBIT A

 

On a regular basis, and typically semi-monthly (the “Request Period”), the
Company shall, upon a request made by the Administrator, reimburse the
Administrator for the costs and expenses incurred by the Administrator during
such Request Period in performing its obligations and providing personnel and
facilities hereunder, in an amount based upon the Company's allocable portion,
including, but not limited to the following:

 

●Direct salary, payroll taxes, payroll processing costs and benefits (including
health, dental, life, disability, continuing education costs for professional
certifications, etc.), and placement / recruitment fees of all Administrator
employees

●Hardware and software costs related to Administrator employee computers and
other office related technology

●Rent, utilities, taxes, leasehold improvements and any other costs associated
with any facilities where Administrator employees are located

●Cost of furniture and fixtures, whether directly expensed or capitalized and
depreciated over the life of the asset, located at facilities used by
Administrator employees

●Travel and expenses costs incurred by Administrator employees on Company
related business

●Initial and ongoing costs related to the usage and maintenance of any asset
management software used to monitor Energy Assets

●Initial and ongoing costs related to the usage and maintenance of any financial
accounting, financial reporting and/or tax software used to maintain the books
and records of Energy Assets, prepare financial statements of the Company and
any of its’ portfolio companies, and any tax preparation software used to
prepare Company and/or portfolio company tax returns

 

For the avoidance of doubt, the Administrator may decline to make a request for
reimbursement for any portion of the expenses incurred by it in any Request
Period, and thereby waive its entitlement to reimbursement for such expenses for
such period; provided, however, that the Administrator’s failure to seek
reimbursement for any expenses in any Request Period shall in no way constitute
a waiver of its entitlement to reimbursement for any reimbursable expenses
hereunder incurred by it in any future period.

 

 

 

